—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 6, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his position as a porter after he threatened the building superintendent during a dispute over claimant’s pay and hours. In our view, there is substantial evidence in the record to support the Unemployment Insurance Appeal Board’s decision finding that claimant’s actions rose to the level of disqualifying misconduct. There can be no dispute that issuing threats to one’s supervisor or engaging in conduct that is detrimental to the employer’s interests constitutes misconduct (see, Matter of Khan [Sweeney], 239 AD2d 651, 652). Although claimant disputed the building superintendent’s account of the incident and testified that he never threatened to have him murdered, it was for the Board to assess the credibility of the witnesses and weigh the differing evidence accordingly (see, Matter of Eggers [Sweeney], 215 AD2d 859).
Mikoll, J. P., Mercure, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.